        Case 3:16-cv-01457-AA     Document 91    Filed 09/01/21   Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON

                                PORTLAND DIVISION



LOREN CHRISTOPHER                                      Civ. No. 3:16-cv-01457-AA
TARABOCHIA,

                   Plaintiff,                          OPINION & ORDER
            v.

CLATSOP COUNTY, et al.,

                  Defendants.
_______________________________________

AIKEN, District Judge.

      The parties in this case reached a settlement agreement to resolve this case

and other pending litigation and, on August 27, 2020, a 60-Day Order of Dismissal

was entered. ECF No. 79. On October 8, 2020, Plaintiff filed a Motion for Specific

Performance or Recission of Settlement. ECF No. 80.        On November 12, 2020,

Plaintiff filed a Motion to Set Aside Judgment. ECF No. 85.

      Both motions arise from the fact that Defendants’ counsel notified the State of

Oregon that a settlement had been reached in Plaintiffs’ cases and the State

subsequently issued a garnishment against the amount of the settlement before

payment was made to Plaintiff. Plaintiff contends that the settlement was procured




Page 1 –OPINION & ORDER
        Case 3:16-cv-01457-AA     Document 91    Filed 09/01/21    Page 2 of 2




by fraud or mistake and requests that the Order of Dismissal be set aside or that

Defendants be required to provide payment directly to Plaintiff.

      Plaintiff’s motions are denied.    Defendants consummated their end of the

bargain by paying the amount agreed upon by the parties and complying with the

garnishment. The parties’ settlement agreement was a matter of public record. The

fact that Plaintiff’s creditor, the State of Oregon, issued a garnishment and the

settlement payment was applied to Plaintiff’s outstanding debts does not mean

Plaintiff did not receive consideration for the settlement agreement.

      Plaintiff’s Motion for Specific Performance, ECF No. 80, and Plaintiff’s Motion

to Set Aside Judgment, ECF No. 85, are DENIED.

      It is so ORDERED and DATED this          1st       day of September 2021.


                                         /s/Ann Aiken
                                        ANN AIKEN
                                        United States District Judge




Page 2 –OPINION & ORDER
